DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 12/9/2021.
Claims 1-6, 10, 14, 16, 17, and 21 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 10, 14, 16, 17, and 21 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting the HARQ feedback utilizing a resource structure, the resource structure being selected from the transmission resource pool based on a signaling characteristic of a Downlink Control Information, DCI, message received by the user equipment, the signaling characteristic corresponding to resources of a reception resource pool on which the DCI message is received, the resource structure further being selected based on selection control information included in the DCI message“ in combination with other claim limitations as recited in independent claim 1, independent claim 2, independent claim 3, independent claim 4, and independent claim 14.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 13, 2021